47 F.3d 1183
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Russell BAILEY, Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 95-5012.
United States Court of Appeals, Federal Circuit.
Jan. 23, 1995.

Before NEWMAN, Circuit Judge, COWEN, Senior Circuit Judge, and LOURIE, Circuit Judge.
ON MOTION
ORDER
PAULINE NEWMAN, Circuit Judge.


1
The United States moves for summary affirmance of the September 27, 1994 order of the Court of Federal Claims dismissing Bailey's complaint for lack of subject matter jurisdiction.  Bailey has not filed a response.


2
Apparently, in 1992, Bailey filed a claim against the City of San Diego for $19,202,100 for false arrest and imprisonment.  The United States District Court for the Southern District of California apparently ruled against Bailey and dismissed his complaint.  Since that time, Bailey has filed other complaints in the district court disputing the result of the 1992 action.


3
On September 19, 1994, Bailey brought an action in the Court of Federal Claims against the district court, several of its judges, and the Department of Justice.  Bailey's complaint alleged that the district court failed to provide him with "due process of law."   Bailey also alleged that the Department of Justice breached its contract by failing to provide the relief sought by Bailey in the district court.  The Court of Federal Claims dismissed Bailey's claims for lack of subject matter jurisdiction.


4
This court has held that summary disposition is appropriate "when the position of one party is so clearly correct as a matter of law that no substantial question regarding the outcome of the appeal exists."  Joshua v. United States, 17 F.3d 378, 380 (Fed.Cir.1994).  Bailey's complaint did not identify any money mandating provision that which might form the basis of his claim.  Consequently, the law is clear that no substantial question regarding the outcome of this appeal exists, and summary affirmance is appropriate.


5
Accordingly,

IT IS ORDERED THAT:

6
(1) The United States' motion for summary affirmance is granted.


7
(2) Each side shall bear its own costs.